NO. 12-17-00055-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

CITY OF EAST MOUNTAIN,                                    §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT

KENNETH CRAIG MILLER,
APPELLEE                                                  §    UPSHUR COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On February 17, 2017, the clerk of this Court notified Appellant, City of East Mountain,
that the filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that
failure to remit the filing fee on or before February 27, 2017, would result in the Court’s taking
appropriate action, including dismissal of the case without further notice. See TEX. R. APP. P.
42.3(c). The date for remitting the filing fee has passed, and Appellant has not complied with the
Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered March 1, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 1, 2017


                                         NO. 12-17-00055-CV


                                   CITY OF EAST MOUNTAIN,
                                           Appellant
                                              V.
                                   KENNETH CRAIG MILLER,
                                            Appellee


                                    Appeal from the County Court
                         of Upshur County, Texas (Tr.Ct.No. 16CV00139)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.